DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive.
Applicant argues that the Board previously reversed the Examiner’s rejection solely because of the “consisting of” language.  The Examiner respectfully disagrees.
As cited by Applicant, the board stated that the record of the previous art rejection was not fully developed based on limitations “L1” and “L2”.  The Board considered not only the “consisting of” language in “L1”, but also the repeating limitations found in “L2”.  Applicant only focuses on half of the analysis provided by the Board.  The claims presented to the board were affirmed under 112(a) because Applicant’s specification only taught a single registration of the user, not a repetitive registration by the same user.  Applicant then amended the claims after this affirmance and has now presented a claim set that differs in scope from the claims considered by the Board.  The Examiner notes that the current claim set represents a completely different scope from the claims presented to the Board (based on the lack of a repeating step).  Therefore, Applicant’s arguments are moot and the Examiner suggests addressing the current claim set of record in regards to the “consisting of” language and how this specific limitation overcomes the current art rejection of record.  see the rejection below).  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 19 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slezak (U.S. Patent No. 6,006,257) in view of Wong et al. (U.S. Patent No. 6,968,364) in further view of Franco (U.S. Patent Application Publication 2002/0046407) in further view of Boucher et al. (U.S. Patent No. 7,536,705).
Referring to claim 19, Slezak discloses a method for providing video on demand at a portal hosted at a web site and in communication with a plurality of video servers via a packet data communication network (see the system of Figure 1 and Column 4, Line 65 through Column 5, Line 10).
Slezak also discloses establishing a communications session with a user via the packet data communication network with a browser executing on a computer operated see Figure 1 and Column 5, Lines 34-36 for the PC 508 or set top box 504).
Slezak also discloses receiving a request from the user for a particular video selection as part of said communication session (see Column 5, Lines 37-40 for selecting a movie from the portal hosted at a web site).
Slezak also discloses selecting one of the video servers that stores video content that corresponds to the user video selection during said communication session (see Column 5, Lines 42-47 for directing the proper video server 520 to begin delivery of the primary program).
Slezak also discloses communicating the received IP address of the video decoding device at the user’s location to the selected video server during said communication session (see Column 5, Lines 41-43 for the Web server 540 directing (communicating) to the appropriate video server (540a-540c) to transmit the video content to subscriber’s home 500).  The examiner notes that in order for the video server to transmit the video content to the appropriate video decoding device, the video server must know the subscriber address, therefore the Web server 540 must communicate the subscriber’s address to the appropriate video server in order for the video decoding device to properly receive the video content, wherein the set top box is located at the customer premise (see set top box 504 located at the customer’s premise 500 in Figure 1).
Slezak also discloses causing the selected video server to download the corresponding video content to the video decoding device during said communication session for viewing the video content at a customer's premise (see Column 5, Lines 47-54 for downloading the movie to the user’s set-top terminal), the communication session starting with the establishing step and ending when the video content is downloaded (see Column 5, Lines 33-54 for the communication session starting with an establishment of the user using a web browser to communication with a web server and ends when the video is downloaded to the user's set top box), wherein using of the IP address as part of the communication session allows the user to be independent of the portal and permits obtaining a desired video selection when the user decides (the Examiner notes that by use of an IP address to communicate between the user’s web browser and set top box, as well as video servers, web server and head end, the system inherently allows a user to be independent of the portal by allowing the user to communication between multiple devices over the Internet network from any location and at any desired time).
Slezak also discloses repeating the steps above to select additional videos (see Column 3, Lines 40 through Column 4, Line 40 and Column 8, Lines 21-26 for providing movies for selection).
	Although Slezak teaches that a user can access a portal hosted by a web site, which allows the user to select a movie available on a multiple video servers for download (see above) and further teaching that each of the video servers include a list of video content for selection by the user (see Column 5, Lines 11-22).  Slezak fails to teach searching a plurality of video servers for the video selection via the packet data communication network during a communication session.
	Wong further discloses receiving search criterion from the customer during a communications session (see Column 10, Lines 30-32 for searching for video content based on selection criteria, where the video content is provided from multiple servers 20 in Figure 1 (also note Column 9, Lines 23-26)).
	Wong further discloses searching the video servers for the video content via the Internet connections by querying a plurality of video servers via the Internet connections to search for the video content in response to the search criteria received from the customer (see Column 24, Lines 45-48 and Figure 10 for the portal used to search for video content and Column 25, Lines 50-54 and search tools 562 and 564 in Figure 10 for providing the search criteria and Figure 1B, Column 9, Lines 40-48 and Column 21, Lines 28-58 for the search criteria containing information that is used to search the servers for video content).
Wong further discloses integrating results of said search received from the video servers into a list (Column 18, Lines 50-63 for creating a list of video content located on the various servers 20 by providing a customized filter according to a user’s search criteria).
Wong further discloses presenting the list to the customer during a communications session (see Column 18, Lines 63-65 for presenting the results to the user).  Also note Figure 10 and Column 24, Line 45 through Column 26, Line 63 for the compiled list being presented to the user, which allows the user to make a video content selection.
Wong also discloses providing payment from the user for the requested particular video selection (see Column 27, Lines 45-56) and that providing the option to pay for the video content at a time of request allows the user to be independent of the portal and permits obtaining a desired video selection whenever the user decides (The Examiner notes that by providing a registration system and an option to pay for the content, the system further permits obtaining a desired video selection whenever the user decides because if the user is not registered with the system or pays for the content, the user cannot obtain a desired program).
Wong also discloses permitting a user to request additional video content (see Column 3, lines 50-53 and see Column 3, Line 66 through Column 4, Line 1).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art, to modify the portal, as taught by Slezak, using the portal with searching capabilities, as taught by Wong, for the purpose of providing a completely satisfactory mechanism to sort through and select programs (see Column 3, Lines 30-32 of Wong) and the advanced feature of sorting developed by Wong that allows a user to quickly locate a video.  The sort feature would certainly be desirable in Slezak to give the user a quicker way of locating video.
Slezak and Wong fail to teach that the user has no initial relationship to the portal, receiving an IP address of a video decoding device of the user from the browser via a communication session and receiving payment from the user for the requested particular video selection.  Slezak and Wong further fail to teach that the absence of any initial relationship to the portal and paying for the video content at the time of request, allows the user to be independent of the portal and permits obtaining a desired video selection whenever the user decides.
Franco also discloses establishing a communications session with a user via a packet data communication network with a browser executing on a computer operated by the user (see Paragraphs 0082 for accessing an on-line registration process, Paragraphs 0065 and 0086 for accessing the on-line registration process through a packet data communication network and Paragraph 0088 for accessing the user interface through a web browser).
Franco discloses that the user has no initial relationship to the portal, receiving an IP address of a video decoding device of the user from the browser via a communication session (see Paragraph 0082 for a registration process that allows a user that has no initial relationship to the system, to register his/her viewing device’s IP address via a browser (see user 110 in Figure 1)).
Franco also discloses receiving payment from the user for the requested particular video selection (see Paragraph 0095 and Section V on Page 10 for requiring the user to pay for the requested content).
Franco also discloses that the absence of any initial relationship to the portal and paying for the video content at the time of request, allows the user to be independent of the portal and permits obtaining a desired video selection whenever the user decides (the Examiner notes that by allowing the user to decide if he/she wants to register with the system, the user is inherently independent of the portal because it is the user's decision to be connected to the system or not.  The Examiner further notes that by providing the user to pay for the content in a pay per view type environment user is further independent of the system because it is the user’s decision to receive the content by providing payment.  The Examiner further notes that by providing a registration system and an option to pay for the content, the system further permits obtaining a desired video selection whenever the user decides because if the user is not registered with the system or pays for the content, the user cannot obtain a desired program).
Franco also discloses repeating the steps above to select additional videos (see Paragraphs 0135-0136 and 0140).
One of ordinary skill in the art would clearly be motivated to use such a registration process taught by Franco, in the system of Slezak and Wong, for the purposes of:
1) provide an automated online registration process, which preferably supplies identification information that allows the host system 102 to transmit programming data 108 to the user’s video recording system/advanced set top box 120 (see Paragraph 0082, Lines 7-12 of Franco), as opposed to a non-automated system discussed at Paragraph 0082, Lines 5-7 of Franco, which would require a user to contact an account representative every time the user wishes to change a part of his/her account information, 
2) keeping track of billing and account information, which would allow the proper user to be billed for movies he/she orders, 
3) providing demographic information that would allow effective targeted advertising to be transmitted to the viewer based on his/her geographic location or income level, 
4) providing security information (e.g. username and password) that allows only viewers that are authorized to access the specific account to order video programming/content (see Paragraph 0083 of Franco).  

Boucher teaches that a video decoding device can be leased or purchased, thereby allowing the user to optionally own the video decoding device (see Column 40, Lines 6-7).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the video request and distribution system, as taught by Slezak, Wong and Franco, by providing the ability to purchase or lease a video decoding device, as taught by Boucher, for the purpose of allowing a user to select a designated channel, and thereby provide navigation menus that guide the user across the available information and presentation options (see Column 40, Lines 8-10) and further allow the user to avoid paying a monthly fee to rent a set top box from a television service provider.


Referring to claim 25, see the rejection of claims 19 and further note that Slezak teaches the additional architecture of a plurality of video content servers being respectively configured to store video content (see video servers 520a-520c) and a web portal (see Web Server 540 in Figure 1) used to provide the remaining functionality recited in the claims (see the rejection of claim 19).  The Examiner further notes that Slezak discloses forwarding an IP address to a video server based on user selection of video content (see Column 5, Lines 41-43 for directing a video server to deliver the requested video content and Column 5, Lines 30-32 for the web server using an IP address to identify the user's video decoding device used to receive the requested video content).

 
Claims 20 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Slezak (U.S. Patent No. 6,006,257) in view of Wong et al. (U.S. Patent No. 6,968,364) in further view of Franco (U.S. Patent Application Publication 2002/0046407) in further view of Boucher et al. (U.S. Patent No. 7,536,705)in further view of Garfinkle (U.S. Patent No. 5,400,402).
	Referring to claim 20, see the rejection of claim 19.  Further, Slezak, Wong, Franco and Boucher fail to teach that the selected video server is further configured for attaching a price of active code to the video content, such that, upon execution of the active code, the set top box deletes the video content from the set top box, wherein the deletion occurs after a set amount of time.
Garfinkle teaches a video on demand system that comprises a central station (or server), which can encode a time limit or prescribed number of times in the downloaded (video) data (see Column 1, Lines 7-11 for downloading video data and Column 3, Lines 34-37 for encoding the data at the central station).  Garfinkle also teaches that this encoded data (active code) is used to determine when a video program is deleted (see Column 3, Lines 45-50) from a video-decoding device.  Garfinkle also discloses deleting the video content after a set amount of time (see Column 3, Lines 27-30 of Garfinkle)
time limit or prescribed number of times) encoding method and deletion of video data from the set top box based on the active code, as taught by Garfinkle, for the purpose of controlling the use (storage and deletion) of video programs that have been downloaded from a server and stored at the set top box (Column 1, Lines 7-11 of Garfinkle) by controlling the number of times the stored data may be accessed, or the period during which the stored material may be accessed (see Column 2, Lines 30-34 of Garfinkle).

Referring to claims 26, see the rejection of claims 19-20 and 25.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


May 4, 2021